                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

ELEAZER LOPES-FLORES,

                         Petitioner,                  :   Case No. 3:18-cv-330

        - vs -                                            District Judge Walter H. Rice
                                                          Magistrate Judge Michael R. Merz

TIM SHOOP, Warden,
  Pickaway Correctional Institution,

                                                      :
                         Respondent.


                                   DECISION AND ENTRY


        The Court has reviewed the Second Supplemental Report and Recommendations of United States

Magistrate Judge Michael R. Merz (ECF No. 14), to whom this case was referred pursuant to 28 U.S.C. §

636(b), and noting that no objections have been filed thereto and that the time for filing such objections

under Fed. R. Civ. P. 72(b) expired on March 30, 2020, hereby ADOPTS said Report and

Recommendations.

        It is therefore ORDERED that the habeas corpus Petition herein be, and it hereby is, dismissed with

prejudice. The Clerk is directed to enter a separate judgment to that effect pursuant to Fed.R.Civ.P. 58.

Because reasonable jurists would not disagree with this conclusion, Petitioner is denied a certificate of

appealability and the Court certifies to the Sixth Circuit that any appeal would be objectively frivolous and

should not be permitted to proceed in forma pauperis.

       8 2020.
April ___,

                                                                        /s/________________________
                                                                            Walter H. Rice (tp - per Judge Rice authorization)
                                                                                   Walter H. Rice
                                                                            United States District Judge


                                                     1
